
	
		II
		Calendar No. 228
		112th CONGRESS
		1st Session
		S. 598
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mrs. Feinstein (for
			 herself, Mr. Leahy,
			 Mrs. Gillibrand,
			 Mr. Akaka, Mr.
			 Blumenthal, Mrs. Boxer,
			 Mr. Coons, Mr.
			 Durbin, Mr. Franken,
			 Mr. Inouye, Mr.
			 Kerry, Mr. Lautenberg,
			 Mrs. Murray, Mr. Merkley, Mr.
			 Schumer, Mrs. Shaheen,
			 Mr. Udall of Colorado,
			 Mr. Whitehouse, Mr. Wyden, Ms.
			 Cantwell, Mr. Kohl,
			 Mr. Harkin, Mr.
			 Brown of Ohio, Mr. Udall of New
			 Mexico, Mr. Cardin,
			 Mr. Bennet, Mr.
			 Bingaman, Mr. Sanders,
			 Ms. Klobuchar, Ms. Mikulski, and Mr.
			 Levin) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		
			November 10, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To repeal the Defense of Marriage Act and ensure respect
		  for State regulation of marriage.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Marriage Act of
			 2011.
		2.Repeal of section
			 added to title 28, United States Code, by section 2 of the Defense of Marriage
			 ActSection 1738C of title 28,
			 United States Code, is repealed, and the table of sections at the beginning of
			 chapter 115 of title 28, United States Code, is amended by striking the item
			 relating to that section.
		3.Marriage
			 recognitionSection 7 of title
			 1, United States Code, is amended to read as follows:
			
				7.Marriage
					(a)For the purposes of any Federal law in
				which marital status is a factor, an individual shall be considered married if
				that individual’s marriage is valid in the State where the marriage was entered
				into or, in the case of a marriage entered into outside any State, if the
				marriage is valid in the place where entered into and the marriage could have
				been entered into in a State.
					(b)In this section,
				the term State means a State, the District of Columbia, the
				Commonwealth of Puerto Rico, or any other territory or possession of the United
				States.
					.
				
		
	
		November 10, 2011
		Reported without amendment
	
